841 F.2d 1123Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.James T. ROSS, Plaintiff-Appellant,v.Dr. SCHIPPER, Dermatologist, Defendant-Appellee.
No. 87-6677.
United States Court of Appeals, Fourth Circuit.
Submitted:  Dec. 30, 1987.Decided:  Feb. 25, 1988.

James T. Ross, appellant pro se.
Before JAMES DICKSON PHILLIPS, MURNAGHAN and WILKINS, Circuit Judges.
PER CURIAM:


1
James T. Ross, a Maryland inmate, appeals from the district court's dismissal of his 42 U.S.C. Sec. 1983 complaint as frivolous under 28 U.S.C. Sec. 1915(d).  We affirm.


2
Ross alleges that he received inept treatment for his acne condition between November, 1985 and August 15, 1986, and that the failure to cure or improve his condition constituted a violation of the Eighth Amendment.  However, he does not state facts which demonstrate deliberate indifference to a serious medical need on the part of the doctor, as is necessary to succeed on such a claim.   Estelle v. Gamble, 429 U.S. 97 (1976).  Where a plaintiff who is proceeding in forma pauperis is not entitled to relief under any arguable construction of his claim in law or in fact, the complaint may be dismissed as frivolous.  28 U.S.C. Sec. 1915(d);  Boyce v. Alizaduh, 595 F.2d 948 (4th Cir.1979).


3
Accordingly, we affirm the judgment of the district court.  We dispense with oral argument because the dispositive issues have recently been decided authoritatively.


4
AFFIRMED.